 

Exhibit 10.3

 

AMREP CORPORATION
2016 EQUITY COMPENSATION PLAN

 

RESTRICTED STOCK AWARD AGREEMENT

 

This Restricted Stock Award Agreement is entered into as of _________ between
AMREP Corporation (the “Company”) and _________ (“Grantee”).

 

RECITALS

 

A.           The Plan provides for the grant of restricted stock.  The Board has
decided to make a restricted stock grant as an inducement for the Grantee to
promote the best interests of the Company and its stockholders.  

 

B.           The Board is authorized to appoint a committee to administer the
Plan.  If a committee is appointed, all references in this Agreement to the
“Board” shall be deemed to refer to the committee.

 

NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:

 

1.Definitions.  As used herein:

 

(a)          “Award” means the award of Restricted Stock hereby granted.

 

(b)          “Board” means the Board of Directors of the Company.

 

(c)          “Code” means the Internal Revenue Code of 1986, as amended.

 

(d)          “Date of Grant” means _________, the date on which the Company
awarded the Restricted Stock.

 

(e)          “Plan” means the AMREP Corporation 2016 Equity Compensation Plan.

 

(f)          “Restriction Period” means, with respect to each Share of
Restricted Stock, the period beginning on the Date of Grant and ending on the
Vesting Date.

 

(g)          “Restricted Stock” means the _________ Shares which are the subject
of the Award hereby granted.

 

(h)          “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act.

 

(i)          “Share” or “Shares” means a share or shares of the Company’s common
stock, par value $0.10 per share.

 

(j)          “Vesting Date” means _________.  

 

 

 

 

The Award is subject to the terms and conditions of the Plan now in effect and
as they may be amended from time to time in accordance with the Plan.  The terms
and conditions of the Plan are and automatically shall be incorporated herein by
reference and made a part hereof.  Capitalized terms not defined in the Award
shall have the meaning set forth in the Plan.  Notwithstanding the foregoing,
this Award shall control in the event of any conflict with any conflicting terms
of the Plan.  In addition, no amendment of the Plan shall adversely affect any
Shares of Restricted Stock in which the Grantee has a vested interest, unless
the Grantee consents to such amendment.

 

2.          Grant of Restricted Stock.  Subject to the terms and conditions set
forth herein, the Company hereby grants to Grantee the Restricted Stock and
Grantee hereby acknowledges the restrictions on the Restricted Stock.

 

3.          Restrictions on Restricted Stock.  Subject to the terms and
conditions set forth herein, during the Restriction Period, Grantee shall not be
permitted to sell, transfer, pledge or assign the Restricted Stock.  The Company
shall maintain possession of the certificates respecting the Restricted Stock
during the Restriction Period.

 

4.          Lapse of Restrictions.  Subject to the terms and conditions set
forth herein, the restrictions set forth in Paragraph 3 on the applicable number
of Shares of Restricted Stock shall lapse on each Vesting Date if throughout the
Restriction Period Grantee has continuously been an employee of the Company or
any Subsidiary. Notwithstanding the foregoing, in the event the Grantee has a
Termination of Service on account of death or Disability, or the Grantee has a
Termination of Service by the Company and Subsidiaries for any reason other than
Cause, or in the event of a Change in Control (regardless of whether a
termination follows thereafter), during the applicable period of forfeiture,
then restrictions under the Plan will immediately lapse on all Restricted Stock
granted to the Grantee.  Upon the lapse of the restrictions, the Grantee will be
free to voluntarily or involuntarily sell, transfer, pledge, anticipate,
alienate, encumber or assign the Shares.  

 

5.          Forfeiture of Restricted Stock.  If Grantee has a Termination of
Service by the Company and Subsidiaries for Cause, or by the Grantee for any
reason, during the Restriction Period, Grantee shall forfeit the Restricted
Stock as of such termination of employment.  Upon a forfeiture of the Restricted
Stock as provided in this Paragraph 5, the Restricted Stock shall be deemed
canceled.  

 

6.          Rights of Grantee.  During the Restriction Period, Grantee shall
have the right to vote the Restricted Stock and shall have the right to receive
dividends, if any, paid on such Restricted Stock); provided, however, that cash
dividends on such Shares shall be held by the Company (unsegregated as a part of
its general assets) until the period of forfeiture lapses (and forfeited if the
underlying Shares are forfeited), and paid over to the Grantee (without
interest) as soon as practicable after such period lapses (if not forfeited).  

 

 2 

 

 

7.          Notices.  Any notice to the Company under this Award shall be made
in care of the Board at the Company’s main office in _________.  All notices
under this Award shall be deemed to have been given when hand-delivered or
mailed, first class postage prepaid, and shall be irrevocable once given.

 

8.          Securities Laws.  The Company may from time to time impose any
conditions on the Restricted Stock as it deems necessary or advisable to ensure
that the Award satisfies the conditions of Rule 16b-3, and that Shares are
issued and resold in compliance with the Securities Act.

 

9.          Book Entry.  Except as otherwise provided in Paragraph 8, upon the
Vesting Date, the Company shall notify Grantee that the restrictions on the
Restricted Stock have lapsed.  Within ten (10) business days following the
Vesting Date, the Company shall, without payment from Grantee for the Restricted
Stock, make a “book entry” (by computerized or manual entry) in the records of
the Company (or, if applicable, the Company’s transfer agent) to evidence an
award of Shares of Restricted Stock for the Restricted Stock without any legend
or restrictions, except for such restrictions as may be imposed by the Company,
in its sole judgment, under Paragraph 9 of this Agreement or the Plan, provided
that no book entry will be made until appropriate arrangements have been made
with the Company for the withholding of any taxes which may be due with respect
to such Shares.  The Company may condition the making of the book entry for
Shares upon the prior receipt from Grantee of any undertakings which it may
determine are required to assure compliance with federal and state securities
laws.  The right to payment of any fractional Shares shall be satisfied in cash,
measured by the product of the fractional amount times the Fair Market Value of
a Share on the Vesting Date, as determined by the Company.  

 

10.         Tax Matters.  The Restricted Stock is intended to constitute
property that is subject to a substantial risk of forfeiture during the
Restriction Period, and subject to federal income tax in accordance with Section
83 of the Code.  Section 83 of the Code generally provides that Grantee will
recognize compensation income with respect to the Restricted Stock on its
Vesting Date in an amount equal to the then Fair Market Value of the Shares for
which restrictions have lapsed.  Alternatively, Grantee may elect, pursuant to
Section 83(b) of the Code, to recognize compensation income for all or any part
of the Restricted Stock at the Date of Grant in an amount equal to the Fair
Market Value of the Restricted Stock subject to the election on the Date of
Grant.  Such election must be made within thirty (30) days of the Date of Grant
and Grantee shall immediately notify the Company if such an election is
made.  Grantee should consult his or her tax advisors to determine whether a
Section 83(b) election is appropriate.  If Grantee (after consulting with his or
her tax advisors) decides to file an 83(b) election, then instructions and an
election form are attached hereto as Appendix A.

 

11.         Award Not to Affect Employment.  The Award granted hereunder shall
not confer upon Grantee any right to continue in the employment of the Company
or any Subsidiary or affiliate of the Company.

 

 3 

 

 

12.         Securities Laws Representations.

 

(a)          Restricted Nature of Securities. The Grantee acknowledges that the
Shares of Restricted Stock have not been and will not be registered under the
Securities Act or any other state securities laws, and therefore may not be
resold without compliance with the Securities Act.  The Shares of Restricted
Stock are being acquired solely for Grantee’s own respective account, for
investment purposes only, and with no present intention of distributing, selling
or otherwise disposing of it in connection with a distribution.

 

The Grantee covenants, warrants and represents that none of the Shares of
Restricted Stock issued to Grantee will be offered, sold, assigned, pledged,
hypothecated, transferred or otherwise disposed of except after full compliance
with all of the applicable provisions of the Securities Act, the rules and
regulations of the Securities and Exchange Commission and applicable state
securities laws.  All the Restricted Stock shall bear the following legend in
addition to any other legends required under this Award:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”) OR ANY STATE SECURITIES OR
BLUE SKY LAWS.  SUCH SHARES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE
SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT FOR SUCH SHARES UNDER THE 1933 ACT AND ANY STATE
SECURITIES OR BLUE SKY LAWS, UNLESS, IN THE OPINION (WHICH SHALL BE IN FORM AND
SUBSTANCE SATISFACTORY TO THE CORPORATION) OF COUNSEL SATISFACTORY TO THE
CORPORATION, SUCH REGISTRATION IS NOT REQUIRED.

 

(b)          The Grantee has had an adequate opportunity to ask questions and
receive answers from the officers of the Company concerning any and all matters
relating to the transactions described herein including, without limitation, the
background and experience of the current and proposed officers and directors of
the Company, the plans for the operations of the business of the Company, and
the business, operations and financial condition of the Company. The Grantee
acknowledges that he or she has adequate information concerning the restrictions
placed upon the Shares of Restricted Stock hereunder.  In addition, the Grantee
acknowledges that the Company is under no obligation to grant the Shares of
Restricted Stock to Grantee.

 

13.         Miscellaneous.

 

(a)          Binding Effect. Subject to the limitations set forth herein, this
Award shall inure to the benefit of and be binding upon the Parties hereto and
their respective heirs, legal representatives, successors and assigns.

 

(b)          Entire Agreement; Amendments.  This Award and the Plan constitute
the entire agreement between the parties with respect to the Award and cannot be
changed or terminated orally.  No modification or waiver of any of the
provisions hereof shall be effective unless in writing and signed by the party
against whom it is sought to be enforced.

 

 4 

 

 

(c)          Counterparts.  This Award may be executed in one or more
counterparts, both of which taken together shall constitute one and the same
agreement.

 

(d)          Governing Law.  This Award shall be governed and construed and the
legal relationships of the parties determined in accordance with the internal
laws of the State of New Jersey.

 

(e)          Severability.  In the event that any provision in this Award shall
be held invalid or unenforceable, such provision shall be severable from, and
such invalidity or unenforceability shall not be construed to have any effect
on, the remaining provisions of this Award.

 

(f)          Section Headings.  The captions and section headings of this Award
are for convenience of reference only and shall not be deemed to alter or affect
any provision hereof.

 

(g)          Further Assurances.  Each of the parties hereto shall use its
reasonable and diligent best efforts to proceed promptly with the transactions
contemplated herein, to fulfill the conditions precedent for such party’s
benefit or to cause the same to be fulfilled and to execute such further
documents and other papers and perform such further acts as may be reasonably
required or desirable to carry out the provisions hereof and the transactions
contemplated herein.

 

(h)          Legal Counsel.  The Grantee and the Company recognize that this is
a legally binding contract and acknowledge and agree that they have had the
opportunity to consult with legal counsel of their choice.

 

  AMREP CORPORATION         By:  

 

 5 

 

 

ACKNOWLEDGMENT

 

The Grantee acknowledges receipt of the Restricted Stock Award Agreement, a copy
of which is attached hereto; represents that he or she has read and is familiar
with the terms and provisions thereof; hereby accepts this Grant subject to all
of the terms and provisions thereof; and represents that Grantee’s
representations in Paragraph 12 hereof are true.  The Grantee hereby agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Board of Directors upon any questions arising hereunder.

 

Date:             Signature of Grantee                       Name of Grantee    
                  Address                       City, State, Zip Code

 

THE SHARES REPRESENTED BY THIS GRANT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND
NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE, TRANSFER OR DISTRIBUTION
THEREOF.  NO SUCH SALE, TRANSFER OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT RELATING THERETO OR A SATISFACTORY OPINION OF
COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.

 

 6 

 

 

APPENDIX A

 

SECTION 83(b) ELECTIONS

 

INSTRUCTIONS REGARDING SECTION 83(b) ELECTIONS:

 

1.An 83(b) Election is irrevocable.

 

2.If you choose to make an 83(b) Election, an 83(b) Election Form must be filed
with the Internal Revenue Service within 30 days after the date the Restricted
Stock is transferred to you.  No exceptions to this rule are made.

 

3.You must provide a copy of the 83(b) Election Form to the corporate secretary
or other designated officer of the Company.  This copy should be provided to the
Company at the same time that you file your 83(b) Election Form with the
Internal Revenue Service.

 

4.In addition to making the filing under Item 2 above, you must attach a copy of
your 83(b) Election Form to your tax return for the taxable year in which you
received the restricted stock.

 

5.If you make an 83(b) Election and later forfeit the Restricted Stock, you will
not be entitled to a deduction with respect to the gross income you recognized
under the 83(b) Election.

 

You are urged to consult your personal tax advisor before making an 83(b)
Election to discuss the consequences thereof and consider whether such an
election is advisable under the circumstances (and to complete the election
form).

 

 7 

 

 

SECTION 83(b) ELECTION FORM

 

Election Pursuant to Section 83(b) of the Internal Revenue Code

to Include Property in Gross Income in Year of Transfer

 

The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the property described below and supplies
the following information in accordance with the regulations promulgated
thereunder:

 

1.          The name, address, and taxpayer identification number of the
undersigned are:

 

______________________________

______________________________

______________________________

 

___-__-____

 

2.          Description of the property with respect to which the election is
being made: ______ (__) shares of common stock, no par value, of ___________.

 

3.          Date on which the property was transferred is: __________.

 

4.          The taxable year of the taxpayer in which this property was
transferred is: ____.

 

5.          Nature of restrictions to which the property is subject: stock is
subject to potential forfeiture for failure to remain employed prior to the
Vesting Date.  

 

6.          The fair market value at the time of transfer (determined without
regard to any restrictions other than restrictions which by their terms will
never lapse) of the property with respect to which this election is being made
is $_______ per share; with a cumulative fair market value of $_________.

 

7.          The taxpayer did not pay any amount for these shares.

 

8.          A copy of this statement was furnished to AMREP Corporation for whom
taxpayer rendered the services underlying the transfer of such property.

 

  Date:               Name:

 

 8 

